845 F.2d 884
Dewey E. COLEMAN, Petitioner-Appellant,v.Henry RISLEY, Warden, Montana State Prison, and Michael T.Greely, Attorney General for the State of Montana,Respondents-Appellees.
No. 85-4242.
United States Court of Appeals,Ninth Circuit.
May 12, 1988.

Before BROWNING, Chief Judge, GOODWIN, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY and TROTT, Circuit Judges.


1
Prior report:  9th Cir., 839 F.2d 434.

ORDER

2
Upon the vote of a majority of the nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.